Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 05, 2018

The Court of Appeals hereby passes the following order:

A18A1040. TRACI CARR v. WANDA GRAY.

      Wanda Gray sued Traci Carr in magistrate court for past due rent, and Carr

counterclaimed. The magistrate court found that Gray was entitled to a writ of

possession, but entered judgment in favor of both parties. Gray appealed to the state

court, which entered a judgment against Carr in the principal amount of $7,786.04,

plus 7.25% interest accruing thereon, $500.00 in attorney fees, and $250.00 in court

costs. Carr moved to set aside the order and default judgment under OCGA § 9-11-60.

The trial court denied the motion, and Carr filed this direct appeal. We lack

jurisdiction for a number of reasons.

      First, “the denial of a motion to set aside a final judgment under OCGA §

9-11-60 is not directly appealable and instead requires the filing of an application for

discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,

283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8).

      Second, because the order at issue disposes of a de novo appeal from a

magistrate court decision, Carr was required to follow the discretionary appeal

procedures to obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan

v. Meritor Mortgage Corp. East, 216 Ga. App. 82, 82 (453 SE2d 119) (1995).
      Last of all, under OCGA § 5-6-35 (a) (6), appeals in all actions for damages in

which the judgment is $10,000 or less must comply with the discretionary appeal

procedures. See Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998).

      Carr’s failure to follow the required appellate procedure deprives us of

jurisdiction over this direct appeal, which is hereby DISMISSED.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/05/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.